Case 1:18-md-02865-LAK Document 535-10 Filed 02/15/21 Page 1 of 15




                           Exhibit 10




                                1
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge2  of 15
                                                                                                            | DR


  AFSLØRING AF SKATTESKANDALE                                                                                            SE TEMA

                           PENGE
                   Tidligere skatteminister om
                   udbytteskandalen:
                   Embedsværket har svigtet
                   Vigtig information nåede aldrig til ministeren, siger Benny
                   Engelbrecht (S).




    Nuværende transportminister og tidligere skatteminister Benny Engelbrecht (S) ankommer til Kommissionen om Skat i Retten på
    Frederiksberg. (Foto: liselotte sabroe © Scanpix)
                   AF JAKOB USSING
                   25. NOV 2020 BEMÆRK: ARTIKLEN ER MERE END 30 DAGE GAMMEL
                        FORKLAR ORD              STØRRE TEKST             LÆS OP


                   Det er ikke så tit, at en minister retter kritik mod embedsværket offentligt.
                                                                           2
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                             1/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge3  of 15
                                                                                                            | DR

                   Men tidligere skatteminister Benny Engelbrecht (S) var klar i mælet, da han i
                   dag blev afhørt af Skattekommissionen.
                   En kommission, som forsøger at komme til bunds i, hvordan udenlandske
                   finansfolk i perioden fra 2012 til august 2015 kunne lænse den danske
                   statskasse for svimlende 12,7 milliarder kroner i refusion af udbytteskat. Vel at
                   mærke uden at Skat opdagede det, selv om der internt var talrige advarsler
                   om problemer med kontrollen på området.
                   - Jeg havde en forventning om, at hvis der havde været alvorlige sager, så ville
                   det være blevet lagt op til mig. Men jeg blev ikke orienteret på noget
                   tidspunkt. Der er nogen, der har svigtet i den her sammenhæng, siger Benny
                   Engelbrecht efter dagens afhøring.
                   Så du fik på intet tidspunkt nogen advarsler om, at der kunne være noget galt
                   på udbytteområdet?
                   - Desværre ikke. Det ville jeg have ønsket, at jeg havde fået advarsler om.
                   Minister ville have grebet ind
                   Benny Engelbrecht var skatteminister fra september 2014 til juni 2015 og
                   dermed i den periode, hvor den formodede svindel kørte i det allerhøjeste
                   tempo, og milliarder fossede ud af statskassen.
                   Ifølge de danske myndigheder er der tale om et stort svindelnummer, som
                   udenlandske finansfolk stod bag.


                        Jeg gav en klar instruks til Skat om, at hvis der
                        kom anmeldelser om udenlandske skattesager,
                        så skulle ministeren orienteres.
                        BENNY ENGELBRECHT (S), TIDL. SKATTEMINISTER

                   Men det er også en sag, hvor talrige advarsler gennem en lang årrække om
                   manglende kontrol på området aldrig førte til brugbare løsninger.

                                                                           3
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                 2/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge4  of 15
                                                                                                            | DR

                   Og Benny Engelbrecht er ikke i tvivl om, at de advarsler burde have nået både
                   hans og forgængernes ministerbord – og ansvaret ligger et sted blandt
                   embedsfolkene, mener den tidligere skatteminister.
                   - Selvfølgelig burde man have involveret de ministre, der var, og det handler jo
                   ikke kun om mig, siger han med reference til, at der i alt sad seks
                   skatteministre i perioden fra 2012 til 2015.
                   - Uanset hvilken minister der havde siddet, så er jeg overbevist om, at den
                   siddende minister ville have valgt at gribe ind, hvis man havde kendt til
                   alvorligheden i det her område.
                   Konkrete fejl
                   Den tidligere skatteminister peger på tre konkrete fejl.
                   Udbetalingerne af refusion til udenlandske aktionærer steg drastisk måned for
                   måned, mens han var skatteminister, men udviklingen i de månedlige
                   opgørelser blev aldrig præsenteret for ministeren.
                   Desuden var betalingsområdet, hvor udbytteadministrationen lå, betragtet
                   som forbundet med høj risiko, hvilket Benny Engelbrecht heller aldrig fik at
                   vide.
                   Og endelig så gav Benny Engelbrecht i foråret 2015 klar besked til Skat om, at
                   ministeren skulle orienteres, hvis der kom oplysninger om problemer med
                   udenlandsk beskatning.
                   - Jeg gav en klar instruks til Skat om, at hvis der kom anmeldelser om
                   udenlandske skattesager, så skulle ministeren orienteres, siger Engelbrecht.




                                                                           4
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                 3/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge5  of 15
                                                                                                            | DR




                   Pressen interviewer Benny Engelbrecht, da han kom ud fra Skattekommissionen. (Foto: liselotte sabroe
                   © Scanpix)
                   I midten af juni advarede en dansk advokat efter en samtale med en klient i
                   England om, at der sandsynligvis var et stort svindelnummer med udbytteskat
                   i gang, og at bagmanden var en vis Sanjay Shah, der i dag stadig er den
                   hovedmistænkte i Bagmandspolitiets efterforskning af sagen.

                          MILLIARDSVINDEL MOD DEN DANSKE STAT
                          Den formodede svindel for 12,7 milliarder kroner er startet i
                          2012 og står på, indtil Skat opdager den i august 2015 og
                          lukker for tilbagebetalingerne af udbytteskat til udenlandske
                   Men hverken i perioden frem til den 28. juni, hvor Karsten Lauritzen (V) blev ny
                   skatteminister, eller over sommeren blev ministeren orienteret, som det burde
                   være sket, ifølge Benny Engelbrecht.
                   Først syv uger efter anmeldelsen, da også de britiske skattemyndigheder
                   havde advaret om svindelnummeret, stoppede Skat for udbetalingerne, og
                   først i slutningen af august 2015 blev Karsten Lauritzen ifølge de mange
                   afhøringer i Skattekommissionen orienteret.
                   Ansvaret
                                                                           5
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                    4/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge6  of 15
                                                                                                            | DR

                   Departementschefen i Skatteministeriet hed dengang Jens Brøchner, og han
                   er stadig den øverste embedsmand i Skatteministeriet.
                   Brøchner har forklaret over to lange afhøringer i Skattekommissionen, at
                   advarslerne heller ikke nåede til ham. Om det er en troværdig forklaring, vil
                   Benny Engelbrecht lade være op til Skattekommissionen at tage stilling til.
                   Men at departementschefen har ansvaret for, at systemet fungerer, så vigtige
                   sager lander på ministerens bord, er Engelbrecht ikke i tvivl om.
                   - I sidste ende er det selvfølgelig det. Men det er også klart, at det præcise
                   forløb skal Kommissionen træffe konklusioner om. Det skal jeg ikke blande mig
                   i.
                   Intet peger på ministre
                   Benny Engelbrechts udsagn om, at hverken han eller andre ministre blev
                   advaret om problemerne, før skandalen blev offentlig kendt i august 2015, er
                   foreløbigt blevet bekræftet af det store skriftlige materiale, som er
                   præsenteret i Skattekommissionen.
                   I alt skal ni skatteministre, der sad i perioden 2010 til 2017 afhøres. Foreløbigt
                   er Kristian Jensen (V), Troels Lund Poulsen (V), Peter Christensen (V), Thor
                   Möger Pedersen (SF), Holger K. Nielsen (SF), Jonas Dahl (SF), Morten
                   Østergaard (R) og Benny Engelbrecht (S) blevet afhørt.
                   Alle har de fortalt, at de aldrig blev præsenteret for problemer på
                   udbytteområdet.
                   Også begge departementschefer i perioden, Peter Loft og Jens Brøchner, har
                   bekræftet, at de ikke talte med ministrene om problemer på udbytteområdet.
                   Mens Peter Loft har erkendt et medansvar for, at der ikke blev fulgt
                   tilstrækkeligt op på en kritisk revisionsrapport fra 2010, har Jens Brøchner
                   over to afhøringer fastholdt, at han aldrig blev præsenteret for problemer i
                   grad, hvor han skulle have reageret.
                   Efter flere end 100 afhøringer om udbytteskattesagen mangler
                   Skattekommissionen nu kun at afhøre Karsten Lauritzen (V). Den afhøring er
                   planlagt til den 8. december.              6
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                 5/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge7  of 15
                                                                                                            | DR



                   Det er fortsat uvist, om Skattekommissionen kommer med en selvstændig
                   beretning om udbytteskatteområdet, eller om Skattekommissionen venter og
                   kommer med en samlet beretning, når den i 2023 også har undersøgt de
                   andre problemer i Skat.

                       Artikler fra afhøringer
                       • DR har dækket Skattekommissionen indgående. Du kan læse flere
                            referater herunder:
                       • Departementschef Jens Brøchner
                            <https://www.dr.dk/nyheder/penge/haarde-konfrontationer-i-
                            skattekommissionen-departementschef-afviser-ansvar-i> .
                       • Tidligere departementchef Peter Loft
                            <https://www.dr.dk/nyheder/penge/tidligere-skatte-topchef-jeg-
                            har-et-medansvar-men-det-er-der-flere-der-har> .
                       • Tidligere direktør for Skat Jesper Rønnow Simonsen
                            <https://www.dr.dk/nyheder/penge/fyret-topchef-i-skat-om-
                            milliardsvindel-jeg-havde-uddelegeret-ansvaret> .
                       • Tidligere afdelingschef Andreas Berggreen
                            <https://www.dr.dk/nyheder/penge/skatteskandalen-alle-sender-
                            aben-videre> .
                       • Tidligere inddrivelsesdirektør Jens Sørensen
                            <https://www.dr.dk/nyheder/penge/arbejdsgruppe-i-skat-loeste-
                            problemerne-samtidig-fossede-udbytte-milliarder-ud-af> .
                       • Tidligere afdelingsleder Lisbeth Rømer
                            <https://www.dr.dk/nyheder/penge/udbyttechef-fortryder-ikke-
                            have-taget-svindelmistaenkte-med-paa-sightseeing-det-tog> .


                                                                           7
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                 6/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge8  of 15
                                                                                                            | DR



                       • Tidligere underdirektør René Frahm Jørgensen
                            <https://www.dr.dk/nyheder/penge/tidligere-skattedirektoer-i-
                            skudlinjen-godkendte-maanedsregnskaber-mens-pengene> .
                       • Tidligere underdirektør Richard Hanlov
                            <https://www.dr.dk/nyheder/penge/tidligere-chef-i-skat-beskylder-
                            karsten-lauritzen-politisk-indblanding-i-hjemsendelser> .
                       • Tidligere afdelingsleder Dorthe Pannerup Madsen
                            <https://www.dr.dk/nyheder/penge/tidligere-leder-i-skat-om-
                            udbyttesagen-det-hele-var-saa-uvirkeligt> .
                       • Tidligere indsatsdirektør Jim Sørensen
                            <https://www.dr.dk/nyheder/penge/kendt-skattedirektoer-skulle-
                            skaere-21-procent-samtidig-toppede-svindel-127-milliarder> .
                       • Tidligere skattedirektør Lars Nørding
                            <https://www.dr.dk/nyheder/penge/skattedirektoer-om-aarelange-
                            besparelser-kontrollen-var-det-eneste-sted-man-kunne> .

   PENGE LIGE NU




                                                                           8
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                 7/14
1/13/2021           Case 1:18-md-02865-LAK           Document
                                  Tidligere skatteminister           535-10 Embedsværket
                                                           om udbytteskandalen: Filed 02/15/21
                                                                                          har svigtetPage
                                                                                                     | Penge9  of 15
                                                                                                            | DR




       PENGE I DAG KL. 18:19
       Buldrende boligmarked presser førstegangskøbere: Sådan får du en fod indenfor




       PENGE 11. JAN KL. 20:48
       Virksomheder venter desperate på krisehjælp: ’Det haster. Jeg er i alvorlig risiko
       for at lukke’




                                                                           9
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                 8/14
1/13/2021          Case 1:18-md-02865-LAK         Document
                                 Tidligere skatteminister          535-10 Embedsværket
                                                          om udbytteskandalen: Filed 02/15/21     Page
                                                                                         har svigtet | Penge10  of 15
                                                                                                             | DR




       PENGE 11. JAN KL. 18:17
       Klik, klik og go'daw: Sådan har corona ændret danskernes indkøb

                                                                       VIS FLERE

   ANDRE LÆSER
       INDLAND I DAG KL. 19:11
       Heunicke: Den britiske variant breder sig i Danmark


   UDLAND I DAG KL. 14:22
   LIVE: Repræsentanternes Hus afgør, om Donald Trump
   skal stilles for en rigsret

   INDLAND I DAG KL. 18:24
   Markant regnefejl: Babyer født i år kan alligevel ikke
   forvente at blive 102 år gamle


                                                                       VIS FLERE

   TOPHISTORIER
    Liveblog


                                                                          10
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                  9/14
1/13/2021          Case 1:18-md-02865-LAK         Document
                                 Tidligere skatteminister          535-10 Embedsværket
                                                          om udbytteskandalen: Filed 02/15/21     Page
                                                                                         har svigtet | Penge11  of 15
                                                                                                             | DR




   UDLAND I DAG KL. 14:22
   LIVE: Repræsentanternes Hus afgør, om Donald
   Trump skal stilles for en rigsret



   GAMING I DAG KL. 18:15                                                      PENGE I DAG KL. 18:19
   Legendarisk eventyrjæger nægter at dø: Nu                                   Buldrende boligmarked presser førstegangskøbere:
   genopstår 'Indiana Jones' i ny satsning                                     Sådan får du en fod indenfor

                                                                       VIS FLERE




                                                                          11
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                            10/14
1/13/2021          Case 1:18-md-02865-LAK         Document
                                 Tidligere skatteminister          535-10 Embedsværket
                                                          om udbytteskandalen: Filed 02/15/21     Page
                                                                                         har svigtet | Penge12  of 15
                                                                                                             | DR




                                                                          12
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                  11/14
1/13/2021          Case 1:18-md-02865-LAK         Document
                                 Tidligere skatteminister          535-10 Embedsværket
                                                          om udbytteskandalen: Filed 02/15/21     Page
                                                                                         har svigtet | Penge13  of 15
                                                                                                             | DR




                                                                          13
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                  12/14
1/13/2021          Case 1:18-md-02865-LAK         Document
                                 Tidligere skatteminister          535-10 Embedsværket
                                                          om udbytteskandalen: Filed 02/15/21     Page
                                                                                         har svigtet | Penge14  of 15
                                                                                                             | DR




                                                                          14
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                  13/14
1/13/2021          Case 1:18-md-02865-LAK         Document
                                 Tidligere skatteminister          535-10 Embedsværket
                                                          om udbytteskandalen: Filed 02/15/21     Page
                                                                                         har svigtet | Penge15  of 15
                                                                                                             | DR




                                                                          15
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbytteskandalen-embedsvaerket-har-svigtet                  14/14
